UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-21556 Perritt Funds, Inc. (Exact name of registrant as specified in charter) 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Address of principal executive offices) (Zip code) Michael J. Corbett, 300 South Wacker Drive, Suite 2880, Chicago, IL 60606 (Name and address of agent for service) 1-312-669-1650 Registrant's telephone number, including area code Date of fiscal year end: October 31, 2014 Date of reporting period:April 30, 2014 Item 1. Reports to Stockholders. MicroCap Opportunities Fund Ultra MicroCap Fund Low Priced Stock Fund Semi-Annual Report April 30, 2014 (Unaudited) The PERRITT MICROCAP OPPORTUNITIES FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $500 million (referred to as “microcap” companies).The Fund seeks to invest in microcap companies that have demonstrated above-average growth in revenues and/or earnings, possess relatively low levels of long-term debt, have a high percentage of their shares owned by company management, and possess modest price-to-sales ratios and price-to-earnings ratios that are below their long-term annual growth rate. At times, the Fund may also invest in “special situations” such as companies that possess valuable patents, companies undergoing restructuring, and companies involved in large share repurchase programs.Investors should expect the Fund to contain a mix of both value-priced and growth stocks. The PERRITT ULTRA MICROCAP FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $300 million (referred to as “microcap” companies). The Fund seeks to invest in microcap companies that have a high percentage of their shares owned by company management, possess relatively low levels of long-term debt, have a potential for above average growth in revenues and/or earnings, and possess reasonable valuations based on the ratios of price-to-sales, price-to-earnings, and price-to-book values. The microcap companies in which the Fund may invest include “early stage” companies, which are companies that are in a relatively early stage of development with market capitalizations that are below $50 million. At times, the Fund may also invest in unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. The PERRITT LOW PRICED STOCK FUND will, under normal circumstances, invest at least 80% of its net assets in a diversified portfolio of low priced common stocks of United States companies that at the time of initial purchase have a market capitalization (equity market value) that is below $3 billion.Low priced stocks are those that are trading at or below $15 per share at the time of initial purchase.Subsequent to the initial purchase, the Fund may purchase such securities at a price above $15 per share.The Fund’s strategy is based on the premise that low priced stocks offer growth potential because these stocks have limited broker research coverage, the companies’ prospects are misunderstood by most investors, and some investors mistakenly believe stocks trading below $15 per share are more “speculative” than those trading at higher levels and therefore avoid low priced stocks. The Fund will invest in “growth” stocks, “value” stocks, or a combination of both.Given the market capitalization restrictions, the Fund will normally invest in securities issued by small-cap companies, including some microcap companies.However, microcap companies will only make up a small portion of the Fund’s portfolio.Microcap companies represent the smallest sector of public companies based on market capitalization. At times, the Fund’s portfolio may contain the shares of unseasoned companies, companies that are undergoing corporate restructuring, initial public offerings, and companies believed to possess undervalued assets. Table of Contents Semi-Annual Report April 30, 2014 (Unaudited) Perritt MicroCap Opportunities Fund From the Portfolio Managers 2 Performance 6 Ten Largest Common Stock Holdings 8 Allocation of Portfolio Investments 9 Perritt Ultra MicroCap Fund From the Portfolio Managers 10 Performance 12 Ten Largest Common Stock Holdings 14 Allocation of Portfolio Investments 15 Perritt Low Priced Stock Fund From the Portfolio Managers 16 Performance 18 Ten Largest Common Stock Holdings 20 Allocation of Portfolio Investments 21 Perritt Funds Schedules of Investments 22 Statements of Assets and Liabilities 34 Statements of Operations 35 Statements of Changes in Net Assets 36 Financial Highlights 37 Notes to Financial Statements 40 Expense Example 48 Advisory Agreement 50 Directors and Officers 52 Information 55 1 Perritt MicroCap Opportunities Fund Portfolio Managers’ Message Michael Corbett, George Metrou, Lead Portfolio Manager Co-Portfolio Manager Since 1999 Since 2014 The Perritt MicroCap Opportunities Fund posted a 6.08 percent gain during the past six months ended April 30, 2014, which compares favorably to the 3.08 percent gain for the benchmark Russell 2000 Index and the 5.10 percent gain for the Russell MicroCap Index.The Fund’s longer-term performance results, as well as the benchmark’s performance for the Russell 2000 Index and the Russell Microcap Index, can be found on page 7 of this report.As previously mentioned in other reports, we are proud to be among a limited group of mutual funds, not to mention one of the only micro-cap funds, to have achieved such a long-term track record. The Fund’s strong relative performance during the past six months is directly attributed to stock selection.For example, Hill International (HIL) gained 95 percent during the past six months, and contributed nearly one percent to the Fund’s total return.Motorcar Parts of American (MPAA) gained more than 100 percent during the past six months, and contributed more than one percent to the Fund’s total return.Each of these companies has experienced nice improvement in their respective businesses.As we have often said, we build the Fund’s portfolio from the bottom up, so stock selection is very important to us. However, stocks don’t always contribute each and every quarter.For example, Barrett Business Services (BBSI) has been one of the largest contributors to the Fund’s performance during the past couple years, but it was the worst detractor from the portfolio last quarter.Barrett stock declined nearly 40 percent, and detracted 0.52 percent from the Fund’s performance in the past six months. While we took profits when the stock was at higher levels, we did not sell the entire position.Our recent visit with management and review of recent results gives us increased confidence in the company’s long-term merits.As a result, we may be buying back those shares we sold at higher levels. While our overall stock selection was a strong contributor to the Fund’s performance, our attribution analysis also shows us that the stock selection within financial services was strong, too.However, we only had one company, United Insurance Holdings (UIHC), which was in the top 10 of contributors to the Fund’s performance.On average, the majority of the companies we own within the financial services performed well, but not enough to contribute on an individual basis. During the past six months, we liquidated 17 companies from the portfolio.We sold four companies because they received buy offers: AT Cross (ATX), Official Payment (OPAY), Nicholas Financial (NICK) and Vitran (VTNC).Two companies were sold from the portfolio because they became large companies: Hornbeck Offshore (HOS) and Rush Enterprises, Inc. (RUSHB).Both of these companies contributed significantly to the Fund’s performance.Since the Fund’s initial purchase, Hornbeck Offshore appreciated 181 percent and Rush Enterprises gained by 350 percent.We also sold five companies from the portfolio due to lofty valuation levels: Anika Theraputics (ANIK), MagicJack (CALL), Insteel (IIIN), Virtusa (VRTU) and Endeavour Silver (EXK). 2 Perritt MicroCap Opportunities Fund The remaining six issues were sold due to reporting disappointing operating results. As of April 30, 2014, the Fund’s portfolio contained the common stocks of 119 companies, 16 of which were added during the past six months.The Fund’s 10 largest holdings and detailed descriptions can be found on page 8 of this report.Based on our earnings estimate, the Fund’s portfolio is trading at approximately 18.5 times 2014 earnings.Stocks in the portfolio are priced at a median 0.95 times revenue and the median market capitalization is approximately $281 million.Finally, the median stock in the Fund is trading at 1.5 times book value. I would like to welcome George Metrou as my co-portfolio manager for the Perritt MicroCap Opportunities Fund.As an analyst and Director of Research, George has already contributed significantly to the Fund’s success.As co-portfolio manager, his new duties have been expanded to include overseeing the Fund’s daily operations and helping me with final investment decisions. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team.We remain dedicated to investing in quality micro-cap companies at attractive valuations.If you have any questions or comments about this report or your investment in the Perritt MicroCap Opportunities Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett George Metrou President and Portfolio Manager Portfolio Manager 3 Perritt MicroCap Opportunities Fund Russell 2000 Index An index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Russell Microcap Index A capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks. The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded. The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants. One cannot invest directly in an index Book Value The value at which an asset is carried on a balance sheet. To calculate, take the cost of an asset minus the accumulated depreciation. Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 4 (This Page Intentionally Left Blank.) 5 Perritt MicroCap Opportunities Fund Performance* (Unaudited) April 30, 2014 Perritt MicroCap Opportunities Fund versus Russell 2000¨ Index and Russell MicroCap¨ Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies, and the Russell MicroCap® Index, which measures the performance of the micro-cap segment of the U.S. equity market. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund 10 years ago. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of the Fund shares. The graph does not imply any future performance. 6 Perritt MicroCap Opportunities Fund Performance* (Unaudited)(Continued) April 30, 2014 Cumulative Total Returns** Periods ended April 30, 2014 (Unaudited) Past Past Past Past Past Past Past 6 Months 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt Microcap Opportunities Fund 6.08% 29.42% 36.35% 155.13% 128.21% 472.97% 1,036.49% Russell 2000 Index 3.08% 20.50% 35.79% 147.16% 129.70% 217.19% 880.40% (reflects no deduction for fees and expenses) Russell Microcap Index 5.10% 25.50% 41.50% 156.30% 89.18% N/A N/A (reflects no deduction for fees and expenses) Average AnnualTotal Returns** Periods ended April 30, 2014 (Unaudited) Past Past Past Past Past Past 1 Year 3 Years 5 Years 10 Years 15 Years 25 Years Perritt Microcap Opportunities Fund 29.42% 10.89% 20.60% 8.60% 12.34% 10.21% Russell 2000 Index 20.50% 10.74% 19.84% 8.67% 8.00% 9.56% (reflects no deduction for fees and expenses) Russell Microcap Index 25.50% 12.27% 20.71% 6.58% N/A N/A (reflects no deduction for fees and expenses) The Perritt MicroCap Opportunities Fund’s annualized expense ratio for the period ended February 28, 2014, as stated in the statutory prospectus, was 1.24%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 7 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) Hill International, Inc. (HIL) provides management and consulting services to transportation, environmental, energy and industrial markets. Clients include the United States and other national governments, foreign governments, and the private sector. Hill specifically focuses on two segments, Project Management and Construction Claims. The Project Management services provide a variety of construction management services and the Construction Claims advises clients to assist them in preventing or resolving claims and disputes. Motorcar Parts of America, Inc. (MPAA) manufactures and distributes aftermarket automobile parts. It offers alternators, starters & wheel hub assembly products for import and domestic cars, light trucks, heavy duty, agriculture & industrial applications. The company sells its products through auto parts retail, warehouse chains & manufactures aftermarket programs under private label & their own name brands. VASCO Data Security International, Inc. (VDSI) provides security software and services by designing, developing and marketing security systems worldwide. VDSI retails its security systems through its direct sales force, distributors, resellers and systems integrators. VDSI’s strategy is to expand its markets and offering additional products and services to the financial services sector. Atlas Financial Holdings, Inc. (AFH) engages in the underwriting of commercial automobile insurance policies, focusing on the ‘light’ commercial automobile sector. This sector includes taxi cabs, non-emergency para-transit, and limousine, livery and business auto. Matrix Service Company (MTRX) provides engineering, fabrication, infrastructure, construction, and maintenance services primarily to the oil, gas, power, petrochemical, industrial, mining, and minerals markets. Clients are located in the United States and Canada. Oppenheimer Holdings, Inc. (OPY) delivers to the securities industry including retail securities brokerage, institutional sales and trading, investment banking, research, market-making, trust services and investment advisory and asset management services. It serves high-net-worth individuals, corporate executives, small and mid-sized businesses, endowments and foundations, institutions, and trusts globally. John B. Sanfilippo & Son, Inc. (JBSS) engages in the processing and marketing of tree nuts and peanuts in the United States. It offers raw and processed nuts, including peanuts, almonds, Brazil nuts, pecans, pistachios, filberts, cashews, English walnuts, black walnuts, pine nuts, and macadamia nuts. The company provides its products under various private labels, as well as under the Fisher, Orchard Valley Harvest, and Sunshine Country brand names. PHI, Inc. (PHIIK) provides helicopter transportation services for companies, hospitals, government agencies and other affiliated facilities with the oil and gas exploration, development, and production industry. PHIIK primarily operates in North America, West Africa and the Middle East. The company operates in three business segments: Oil and Gas, Air Medical, and Technical Services. VAALCO Energy, Inc. (EGY) is an independent energy company that engages in acquisitions, exploration, development, and production of crude oil and natural gas. VAALCO’s strategy is to pursue selective opportunities with a focus on West Africa. They currently operate as part of an international consortium in the Gabonese Republic with further exploration programs in Angola & Equatorial Guinea. 8 Perritt MicroCap Opportunities Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Orchids Paper Products Company (TIS) manufactures tissue products serving the private label, or ‘at-home’ market. Its products include bathroom tissue, paper towels, and paper napkins.It serves dollar stores, discount retailers, grocery stores, grocery wholesalers and co-operatives, and convenience stores primarily in Texas, Oklahoma, Kansas, Missouri, Arkansas, Nebraska, and Iowa. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS¨), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. 9 Perritt Ultra MicroCap Fund Portfolio Managers’ Message Michael Corbett, Matthew Brackmann, Lead Portfolio Manager Co-Portfolio Manager Since 2004 Since 2014 The Perritt Ultra MicroCap Fund posted a 12.21 percent gain in the first six months of fiscal 2014, ended April 30, 2014 which compares very favorably to the 3.08 percent gain for the Russell 2000 Index and the 5.10 percent gain for the Russell MicroCap Index.The complete performance results for the Fund and its benchmark can be viewed on page 13. An examination of our internal attribution report gives us some interesting insight into the past performance for the Ultra MicroCap Fund, and why the Fund performed so well during the past six months.First, our selections within consumer staples, financial services, and technology performed significantly better those in the Russell MicroCap Index.The group of stocks within the Fund’s portfolio for financial services and technology each outperformed the stocks within the Index by more than 16 percentage points.The Fund’s consumer staple stock outperformed the consumer staple stocks in the Russell MicroCap Index by 33 percent.This strong performance within consumer staples is directly related to Primo Water (PRMW), which was up 80.3 percent in the past six months, and Liberator Medical Holdings (LBMH), which was up 70.8 percent during the past six months.Overall, we had strong stock selection across the entire portfolio.In fact, a little more than half of the Fund’s performance during the past six month can be attributed to stock selection.The largest gainer in the past six months was Vertex Energy (VTNR), which gained 162.2 percent.The second largest gainer during the past six months was Rex Energy (REX), which rose by 126.6 percent. During the past six month, we sold 14 issues from the portfolio.Three companies were sold due to receiving buy-out offers:AT Cross (ATX), Official Payment Holdings (OPAY), and Vitran Corporation (VTNC).There were three companies sold from the portfolio that reached their price targets; Digital Ally (DGLY), Meet Me (MEET), and Perma-Fix Environmental Services (PESI).The remaining eight companies were sold due to reporting disappointing operating results. As of April 30, 2014, the Fund’s portfolio contained the common stocks of 148 companies, 46 of which were new this year.The Fund’s largest holdings and detailed description can be found on page 14.Based on our earnings estimates, the Fund’s portfolio is trading at more than 14 times 2014 earnings.The median stock in the portfolio is priced at 1.1 times revenue and the median market capitalization is approximately $78 million.According to Morningstar, as of March 31, 2014, the Perritt Ultra MicroCap Fund has the lowest average market capitalization of 8,111 domestic stock mutual funds.Lastly, the median stock in the portfolio is priced at 1.4 times book value. As we have mentioned in this report in previous years, the Perritt Ultra MicroCap Fund tends to have investments that fly under the radar of most investors.The micro-cap universe, particularly stocks under $100 million market capitalization, can be ignored by investors for an extended 10 Perritt Ultra MicroCap Fund period of time. Therefore, the rewards can take longer to achieve, but can be swift.As evidenced by the Fund’s strong performance during the past six months as well as the fiscal year ended 2013, the returns have been strong.We would like to remind investors that the rewards of micro-cap investing typically are never consistent in the short run, but can have the potential to be rewarding in a full market cycle.Please review the Fund’s full performance results on page 13. I would like to welcome Matt Brackmann as my co-portfolio manager for the Perritt Ultra MicroCap Opportunities Fund.As an analyst and Director of Trading, Matt has already contributed significantly to the Fund’s success.As co-portfolio manager, his new duties have been expanded to include overseeing the Fund’s daily operations and helping me with final investment decisions. I want to thank my fellow shareholders for their continued support and confidence in the Perritt Capital Management team.Dr. Perritt and I made the first investment in this Fund nearly 10 years ago.If you have any questions or comments about this report or your investment in the Perritt Ultra MicroCap Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett Matt Brackmann President and Portfolio Manager Portfolio Manager Russell 2000 Index An index measuring the performance of approximately 2,000 small-cap companies in the Russell 3000 Index, which is made up of 3,000 of the biggest U.S. stocks. The Russell 2000 serves as a benchmark for small-cap stocks in the United States. Russell Microcap Index A capitalization weighted index of 2,000 small-cap and micro-cap stocks that captures the smallest 1,000 companies in the Russell 2000, plus 1,000 smaller U.S.-based listed stocks. The broad index is designed to present an unbiased collection of the smallest tradable securities that still meet exchange listing requirements, so over-the-counter (OTC) stocks and pink sheet securities are excluded. The Russell Microcap Index is recalculated annually to prevent growing stocks from distorting index performance, and to include new entrants. One cannot invest directly in an index Book Value The value at which an asset is carried on a balance sheet. To calculate, take the cost of an asset minus the accumulated depreciation. Past performance is not a guarantee of future results. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility than larger companies. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 11 Perritt Ultra MicroCap Fund Performance* (Unaudited) April 30, 2014 Perritt Ultra MicroCap Fund versus Russell 2000¨ Index and Russell MicroCap¨ Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell MicroCap® Index, which measures the performance of the micro-cap segment of the U.S. equity market, and the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (August 30, 2004) through April 30, 2014. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. The graph does not imply any future performance. 12 Perritt Ultra MicroCap Fund Performance* (Unaudited)(Continued) April 30, 2014 Cumulative Total Returns** Periods ended April 30, 2014 (Unaudited) Past Past Past Past Since 6 Months 1 Year 3 Years 5 Years Inception* Perritt Ultra MicroCap Fund 12.21% 40.09% 36.21% 203.53% 119.51% Russell 2000® Index 3.08% 20.50% 35.79% 147.16% 135.28% (reflects no deduction for fees and expenses) Russell MicroCap® Index 5.10% 25.50% 41.50% 156.30% 102.30% (reflects no deduction for fees and expenses) Average AnnualTotal Returns** Periods ended April 30, 2014 (Unaudited) Past Past Past Since 1 Year 3 Years 5 Years Inception* Perritt Ultra MicroCap Fund 40.09% 10.85% 24.87% 8.47% Russell 2000® Index 20.50% 10.74% 19.84% 9.26% (reflects no deduction for fees and expenses) Russell MicroCap® Index 25.50% 12.27% 20.71% 7.56% (reflects no deduction for fees and expenses) The Perritt Ultra MicroCap Fund’s annualized expense ratio for the period ended February 28, 2014, as stated in the statutory prospectus, was 1.76%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The since inception date is August 30, 2004. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 13 Perritt Ultra MicroCap Fund Ten Largest Common Stock Holdings (Unaudited) 1347 Property Insurance Holdings, Inc. (PIH) provides property and casualty insurance products to individuals in its office based location of Louisiana. PIH’s products include homeowners insurance, manufactured or mobile home insurance, and dwelling fire insurance. Hill International, Inc. (HIL) provides management and consulting services to transportation, environmental, energy and industrial markets. Clients include the United States and other national governments, foreign governments, and the private sector. Hill specifically focuses on two segments, Project Management and Construction Claims. The Project Management services provide a variety of construction management services and the Construction Claims advises clients to assist them in preventing or resolving claims and disputes. Hennessy Advisors, Inc. (HNNA) a publicly traded investment manager offering a broad range of domestic equity, specialty, balanced and fixed income mutual funds. Hennessy currently serves as the investment advisor to 16 open-ended mutual funds and primarily provides its services to investment companies. United Insurance Holdings Corp. (UIHC) operates as a property and casualty insurance holding company. They provide sourcing and writing services in Florida, Massachusetts, New Jersey, North Carolina, Rhode Island, South Carolina, and Texas. The company markets and distributes its policies to consumers through approximately 2,000 agents. The company’s target market consists of cases where the threat of natural disasters has caused large national insurance carriers to reduce their concentration of policies. Quadrant 4 System Corporation (QFOR) provides consulting, technology services and outsourcing services through its direct sales approach. The company provides health care exchange platforms, innovative software products and propriety SMAC (social media, mobility, analytics and cloud computing) solutions to enterprise clients in Retail and Manufacturing, Media and Publishing, Financial Services and Health Care sectors. U.S. Global Investors, Inc. (GROW) is a boutique registered investment adviser specializing in actively managed equity and bond strategies. The company has a longstanding history as experts in gold and precious metals, natural resources and emerging markets. Headquartered in San Antonio, Texas, the company provides advisory and other services to U.S. Global Investors Funds and other clients. Century Casinos, Inc. (CNTY) is a international casino entertainment company that owns and operates Century Casino & Hotels in Cripple Creek and Central City, Colorado, and in Edmonton, Alberta, Canada and the Century Casino in Calgary, Alberta, Canada. The Company also operates casinos aboard 14 luxury cruise vessels.Through its Austrian subsidiary, Century Casinos Europe GmbH, the Company holds a 66.6% ownership interest in Casinos Poland Ltd., the owner and operator of nine casinos in Poland. The Company is currently developing a project in the north metropolitan area of Calgary, Alberta, Canada that will include a horse race track and other gaming, restaurant and entertainment facilities. REX American Resources Corporation (REX) engages in the production and sale of ethanol and distillers grains that are used as proteins in animal feed in its Alternative Energy segment. In its Real Estate segment, REX leases real estate properties including retail stores and a distribution center. 14 Perritt Ultra MicroCap Fund­ Ten Largest Common Stock Holdings (Unaudited) (Continued) Allied Motion Technologies, Inc. (AMOT) designs, manufactures, and sells motors, electronic motion controls, gearing, and optical encoder products worldwide. The company offers fractional horsepower permanent magnet DC and brushless DC motors for a range of original equipment applications; gearing solutions for the commercial and industrial equipment, healthcare, medical, and non-automotive transportation markets; and fractional horsepower brushless DC motors for medical, industrial, and commercial aviation applications. Bluerock Residential Growth REIT, Inc. (BRG) is an equity real estate investment trust and invests in residential properties throughout the United States. Bluerock has transacted over 9 million square feet of residential and commercial real estate acquisitions since its inception in 2002. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS¨), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. 15 Perritt Low Priced Stock Fund Portfolio Managers’ Message Michael Corbett, Brian Gillespie, Lead Portfolio Manager Co-Portfolio Manager Since 2014 Since 2014 Earlier this year Perritt Capital Management Inc. launched our newest mutual fund, the Perritt Low Priced Stock Fund.We are excited to provide investors with another opportunity, along with the Perritt MicroCap Opportunities Fund and the Perritt Ultra MicroCap Fund, to invest in companies that are off the radar screen for most investors.The Fund commenced operations February 28, 2014 and is the successor to a separately managed account with an inception date of June 30, 2012.The Fund’s performance since inception and the performance of the separately managed account can be reviewed on page 19. The Perritt Low Priced Stock Fund will use a “bottom-up” approach of fundamental analysis to look for individual companies that we believe offer significant potential for stock price appreciation.All prospective investments are subjected to our proprietary nine-factor scoring system based on an analysis of the company’s income statement, balance sheet and cash flow statement.Stocks within the portfolio are generally those that obtain above-average scores.The Perritt Low Priced Stock Fund will contain a blend of both so-called growth and value stocks.During market cycles, there will be times that each discipline will outperform the other.Our diversified strategy should allow investors to experience exposure to both disciplines without having to select one or the other investment style. The definition of “small cap” investing can differ between firms.The majority of the holdings in the Fund will have a market cap between $300 million and $3 billion.We believe there are a number of quality companies that are undiscovered “gems” trading in this range.Staying at the $3 billion and under size allows us to remain focused on our core competency, which is small-cap and micro-cap investing. The Fund will invest in low priced stocks which we define as those companies trading at or below $15 at the time of initial purchase.Subsequent to the initial purchase, the Fund may purchase such securities at a price above $15 per share.We believe some investors mistakenly avoid investing in stocks trading below $15 based on the perception that these stocks are more “speculative” than those trading at higher levels.Additionally, our investment philosophy is rooted in finding companies under researched and unloved by “Wall Street”, which is usually reserved for stocks under $15. As of April 30, 2014, the Fund’s portfolio contained the common stocks of 88 companies.The Fund’s 10 largest holdings and detailed descriptions can be found on page 20.Based on our earnings estimate, the Fund’s portfolio is trading at just above 15 times next year’s earnings.The median price/revenues for the portfolio is 1.3 times and the median market capitalization is approximately $400 million. We are excited for the opportunities our new fund presents.Perritt Capital Management and its employees provided a little more than $1 million of initial capital to launch the Perritt Low Priced Stock 16 Perritt Low Priced Stock Fund Fund.As part of our dedication, we have capped the Fund’s expense ratio at 1.50 percent for at least the first year, with a gross expense ratio of 2.50 percent, which means that Perritt Capital will be paying a great deal of the Perritt Low Priced Stock Fund’s expenses.We currently estimate that we need a little more than $10 million in assets to cover the Fund’s annual expenses, but Perritt will still not be collecting a fee at the $10 million asset level.If you have any questions or comments about this report or your investment in the Perritt Low Priced Stock Fund, please call us toll-free at (800)331-8936 or visit our web site at www.perrittcap.com.Please refer to the prospectus for information about the Fund’s investment objectives and strategies. Michael Corbett Brian Gillespie President and Portfolio Manager Portfolio Manager The fund is the successor to a separately managed account. The investment policies, objectives, guidelines and restrictions of the fund are in all material respects equivalent to those of the predecessor, and the predecessor’s portfolio managers are the current portfolio managers of the fund. However, the predecessor was not a registered investment company. Had the predecessor been registered under the Investment Company Act and been subject to the provisions of the Investment Company Act and the Internal Revenue Code to which the fund is subject, its investment performance may have been adversely affected. Cash Flow A revenue or expense stream that changes a cash account over a given period. Cash inflows usually arise from one of three activities – financing, operations or investing – although this also occurs as a result of donations or gifts in the case of personal finance. Cash outflows result from expenses or investments. This holds true for both business and personal finance. Price/Revenues A valuation ratio that compares a company’ stock price to its revenues. The price-to-sales ratio is an indicator of the value placed on each dollar of a company’s sales or revenues. It can be calculates either by dividing the company’s market capitalization by its total sales over a 12-month period, or on a per-share basis by dividing the stock price by sales per share for a 12-month period. Mutual fund investing involves risk. Principal loss is possible. The Funds invest in smaller companies, which involve additional risks such as limited liquidity and greater volatility. The Funds invest in micro-cap companies which tend to perform poorly during times of economic stress. The Fund may invest in early stage companies which tend to be more volatile and somewhat more speculative than investments in more established companies. Low Priced stocks are generally more volatile than higher priced securities. The investment adviser has contractually agreed to waive fees and/or reimburse operating expenses (other than interest, brokerage commissions, dividend expense on short sales, taxes, extraordinary expenses and acquired fund fees and expenses) so that total annual operating expenses are not expected to exceed 1.50% through February 2015. The information provided herein represents the opinion of Perritt Capital Management and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Fund holdings and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. 17 Perritt Low Priced Stock Fund Performance* (Unaudited) April 30, 2014 Perritt Low Priced Stock Fund versus Russell 2000¨ Index and Russell MicroCap¨ Index There are several ways to evaluate a fund’s historical performance.You can look at the total percentage change in value, the average annual percentage change, or the growth of a hypothetical $10,000 investment.Each performance figure includes changes in a fund’s share price, plus reinvestment of any dividends (or income) and capital gains (the profits the fund earns when it sells stocks that have grown in value). Cumulative total returns reflect the Fund’s actual performance over a set period.For example, if you invested $1,000 in a fund that had a 5% return over one year, you would end up with $1,050.You can compare the Fund’s returns to the Russell MicroCap® Index, which measures the performance of the micro-cap segment of the U.S. equity market, and the Russell 2000® Index, which reflects a popular measure of the stock performance of small companies. Average annual total returns take the Fund’s actual (or cumulative) return and show you what would have happened if the Fund had performed at a constant rate each year. * The graph illustrates the performance of a hypothetical $10,000 investment made in the Fund at inception (June 30, 2012) through April 30, 2014. Assumes reinvestment of dividends and capital gains, but does not reflect the effect of any applicable sales charge or redemption fees or the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. The graph does not imply any future performance. 18 Perritt Low Priced Stock Fund Performance* (Unaudited)(Continued) April 30, 2014 Cumulative Total Returns** Periods ended April 30, 2014 (Unaudited) Past 6 Past 1 Since Months Year Inception* Perritt Low Priced Stock Fund 6.80% 30.35% 53.11% Russell 2000 Index 3.08% 20.50% 44.65% (reflects no deduction for fees and expenses) Russell MicroCap Index 5.10% 25.50% 49.64% (reflects no deduction for fees and expenses) The Perritt Low Priced Stock Fund’s annualized expense ratio for the period ended February 28, 2014, as stated in the statutory prospectus, was 1.50%.The Fund imposes a 2% redemption fee on shares held for 90 days or less.Performance data does not reflect the redemption fee.If reflected, total returns would be reduced. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Fund may be lower or higher than the performance quoted.Performance data current to the most recent month end is available by calling 800-331-8936. * The Fund is the successor to a separately managed account. Immediately prior to the Fund commencing operations on February 28, 2014, the predecessor transferred its assets to the Fund in exchange for the Fund’s shares. The investment policies, objectives, guidelines and restrictions of the Fund are in all material respects equivalent to those of the predecessor. In addition, the predecessor’s portfolio managers are the current portfolio managers of the Fund. As a mutual fund registered under the Investment Company Act of 1940, the Fund is subject to certain restrictions under the 1940 Act and the Internal Revenue Code to which the predecessor was not subject. Had the predecessor been registered under the 1940 Act and been subject to the provisions of the 1940 Act and the Code, its investment performance may have been adversely affected. The performance was achieved by the predecessor when Fund assets were relatively small; the same strategies may not be available, and similar performance may not be achieved, when the Fund’s assets are larger. The performance shown includes an annual management fee of 1.00% and does not include any expenses paid by the predecessor’s investment adviser. The since inception date is June 30, 2012, the date of inception of the Fund’s predecessor. The past performance of the Fund and its predecessor (before and after taxes) is not necessarily an indication of how the Fund will perform in the future. ** The tables do not reflect the deduction of taxes that a shareholder would pay on the Fund’s distributions or the redemption of Fund shares. 19 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) Amkor Technology, Inc. (AMKR) provides outsourced semiconductor packaging and test services. The company provides services designed to meet application and chip specific requirements to the United States and internationally. Amkor focuses on developing new packages and services to integrated device manufacturers, ‘fabless’ semiconductor companies and contract foundries in order to improve the efficiency of its existing production processes. Amkor’s major customers include Qualcomm Incorporated and Toshiba. Select Medical Holdings Corporation (SEM) operates on two segments, Specialty Hospitals and Outpatient Rehabilitation. The specialty segment focuses on long term inpatients and intensive care patients. SEM focuses on the need to improve inpatient services, commercial volume and expansion through joint ventures and acquisition.The outpatient rehabilitations segment engages in physical, occupational, and speech rehabilitation services. Smith & Wesson Holding Corporation (SWHC) manufactures and sells a range of handguns, long guns, handcuffs, and firearm-related products and accessories. SWHC operates through retailers, dealers, distributors and manufacturers within the US and internationally. Clients include individuals partaking in recreational activities (such as hunting or sportsmen), law enforcement and other government organizations. Sibanye Gold Limited (SBGL) is an independent, South African domiciled and focused mining Group, which currently owns and operates three underground and surface gold operations, namely the Driefontein Operation and the Kloof Operation in the West Witwatersrand region and the Beatrix Operation in the southern Free State. Sibanye is the largest individual producer of gold from South Africa and is one of the world’s 10 largest gold producers. Warren Resources, Inc. (WRES) is an independent energy company that engages in the exploration, development, and production of domestic onshore crude oil and gas reserves. The company focuses on the development of its waterflood oil recovery properties. The company currently has several properties throughout the U.S. including properties that are located in California, Wyoming, New Mexico, and Texas. Information Services Group, Inc. (III) operates as a technology insights, market intelligence, and advisory services company. Services include research, benchmarking, consulting, management services, and enterprise resource planning. III provides services in the Americas, Europe, and the Asia Pacific. III focuses on optimizing the operational environments of private and public sector organizations. Penn Virginia Corporation (PVA) is an independent oil and gas company. PVA focuses on domestic onshore regions of the United States for the exploration, development and production of oil, natural gas liquids and natural gas. PVA’s strategy is to expand oil and NGL reserves, increase cash flows and margins and improve operations and financial position. Bellatrix Exploration Ltd. (BXE) is an intermediate energy producer focused on the development and production of oil and natural gas reserves in the provinces of Alberta, British Columbia, and Saskatchewan. BXE is currently focusing on the development of Cardium and the Notikewin/Falher intervals in Western Canada. 20 Perritt Low Priced Stock Fund Ten Largest Common Stock Holdings (Unaudited) (Continued) Star Gas Partners, L.P. (SGU) is a home heating oil, propane distributor and services provider to residential and commercial customers in the United States. SGU also provides installation and repair services. The company conducts business through an operating subsidiary, Petro Holdings, Inc Key elements in SGU’s strategy include improving customer service, refining operating efficiency and expanding through select acquisitions. ADDvantage Technologies Group, Inc. (AEY) distributes and services a line of electronics and hardware for the cable television industry by providing new and refurbished equipment, access and transport products and head-end products. Clients include franchise and private multiple system operators, telephone companies, system contractors, and other resellers principally in the United States, Canada, Central America, Mexico, and South America. Fund holdings and/or sector allocations are subject to change at any time and are not recommendations to buy or sell any security. Please refer to the Schedule of Investments in this report for a complete list of Fund holdings. Allocation of Portfolio Investments (Unaudited) April 30, 2014 The sector classifications represented in the graph above and industry classifications represented in the Schedule of Investments are in accordance with Global Industry Classification Standard (GICS¨), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC.Percentages are based on total investments, at value. 21 Perritt MicroCap Opportunities Fund Schedule of Investments April 30, 2014(Unaudited) Shares COMMON STOCKS – 86.70% Value Aerospace & Defense – 0.87% CPI Aerostructures, Inc.(a) $ Auto Parts & Equipment – 1.58% Miller Industries, Inc. SORL Auto Parts, Inc.(a) Stoneridge, Inc.(a) Business Services – 6.30% Barrett Business Services, Inc. Datalink Corp.(a) EPIQ Systems, Inc. GP Strategies Corp.(a) Innodata Isogen, Inc.(a) PRGX Global, Inc.(a) RCM Technologies, Inc.(a) Rentrak Corporation(a) Chemical & Related Products – 3.12% Aceto Corporation KMG Chemicals, Inc. OMNOVA Solutions, Inc.(a) Penford Corp.(a) Computers & Electronics – 1.76% CyberOptics Corp.(a) PC-Tel, Inc. Qumu Corp.(a) Construction & Engineering – 5.19% Comfort Systems USA, Inc. Furmanite Corp.(a) Hill International, Inc.(a) Layne Christensen Company(a) MFRI, Inc.(a) Sterling Construction Company, Inc.(a) Consumer Products – Manufacturing – 5.78% Delta Apparel, Inc.(a) Flexsteel Industries, Inc. Motorcar Parts of America, Inc. (Acquired 4/24/2011, Cost $968,750)(a)(b) Motorcar Parts of America, Inc.(a) Orchids Paper Products Co. Universal Electronics, Inc.(a) VOXX International Corp.(a) Consumer Services – 1.88% Dice Holdings, Inc.(a) Hudson Technologies, Inc.(a) Intersections, Inc. Energy & Related Services – 5.48% Cal Dive International, Inc.(a) Matrix Service Co.(a) Mitcham Industries, Inc.(a) Newpark Resources, Inc.(a) PHI, Inc.(a) Renewable Energy Group, Inc.(a) TGC Industries, Inc.(a) Financial Services – 8.87% Atlas Financial Holdings, Inc.(a) Cowen Group, Inc.(a) EMC Insurance Group, Inc. FBR & Co.(a) Global Cash Access Holdings, Inc.(a) JTH Holding, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 22 Perritt MicroCap Opportunities Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Financial Services (Continued) Oppenheimer Holdings, Inc. $ Silvercrest Asset Management Group, Inc. – Class A SWS Group, Inc.(a) Tristate Capital Holdings, Inc.(a) United Insurance Holdings Corp. Food – 4.38% Crimson Wine Group Ltd.(a) Diversified Restaurant Holdings, Inc.(a) Farmer Brothers Co.(a) John B. Sanfilippo & Son, Inc.(a) Landec Corp.(a) Omega Protein Corp.(a) Health Care Providers & Services – 0.71% Skilled Healthcare Group, Inc. – Class A(a) Leisure – 2.33% Century Casinos, Inc.(a) Full House Resorts, Inc.(a)(c) Monarch Casino & Resort, Inc.(a) Medical Supplies & Services – 7.41% Addus Homecare Corp.(a) BioScrip, Inc.(a) Cryolife, Inc. Exactech, Inc.(a) Five Star Quality Care, Inc.(a) Liberator Medical Holdings, Inc. Medical Action Industries, Inc.(a) PhotoMedex, Inc.(a) Syneron Medical Ltd.(a) The Ensign Group, Inc. Minerals & Resources – 0.70% Global Brass & Copper Holdings, Inc. Oil & Gas – 5.23% Hallador Energy Co. Resolute Energy Corp.(a) SAExploration Holdings, Inc.(a) Synergy Resources Corp.(a) Triangle Petroleum Corp.(a) Vaalco Energy, Inc.(a) Warren Resources, Inc.(a) Pharmaceuticals – 0.43% LifeVantage Corp.(a) Retail – 4.70% Big 5 Sporting Goods Corp. CafePress, Inc.(a) Christopher & Banks Corp.(a) Kirklands, Inc.(a) PCM, Inc.(a) Systemax, Inc.(a) Weyco Group, Inc. Road & Rail – 0.76% Covenant Transportation Group, Inc. – Class A(a) The accompanying notes to financial statements are an integral part of this schedule. 23 Perritt MicroCap Opportunities Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Semiconductor Related Products – 4.71% AXT, Inc.(a) $ Integrated Silicon Solution, Inc.(a) Photronics, Inc.(a) Rudolph Technologies, Inc.(a) Sparton Corp.(a) Ultra Clean Holdings, Inc.(a) Software – 3.16% American Software, Inc. – Class A iPass, Inc.(a) Kofax Ltd.(a) VASCO Data Security International, Inc.(a) Specialty Manufacturing – 7.30% Core Molding Technologies, Inc.(a) Courier Corp. Douglas Dynamics, Inc. Federal Signal Corp.(a) Global Power Equipment Group, Inc. KVH Industries, Inc.(a) L.B. Foster Co. Manitex International, Inc.(a) Northern Technologies International Corp.(a) Northwest Pipe Co.(a) Telecommunications – 1.76% Ceragon Networks Ltd.(a) Oplink Communications, Inc.(a) SeaChange International, Inc.(a) Transportation – 2.29% DHT Holdings, Inc. Scorpio Tankers, Inc. StealthGas, Inc.(a) TOTAL COMMON STOCKS (Cost $305,565,872) $ REAL ESTATE INVESTMENT TRUSTS – 3.32% City Office Real Estate Investment Trust, Inc. $ Monmouth Real Estate Investment Corp. – Class A Physicians Realty Trust Whitestone Real Estate Investment Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $14,228,121) $ The accompanying notes to financial statements are an integral part of this schedule. 24 Perritt MicroCap Opportunities Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares SHORT TERM Value INVESTMENTS – 8.15% Alpine Municipal Money Market Fund – Investor Class, 0.05%(d) $ Fidelity Institutional Money Market Funds – Prime Money Market Portfolio – Class I, 0.01%(d) TOTAL SHORT TERM INVESTMENTS (Cost $38,614,484) $ Total Investments (Cost $358,408,477) – 98.17% $ Other Assets in Excess of Liabilities – 1.83% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the “Act”) or was acquired in a private placement, and, unless registered under the Act, may only be sold to “qualified institutional buyers” (as defined in the Act) or pursuant to another exemption from registration. See Note 7 of the Note to Financial Statements. (c) Affiliated issuer.See Note 11 of the Notes to Financial Statements. (d) Variable rate security whose rate shown is the effective rate as of April 30, 2014. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). The accompanying notes to financial statements are an integral part of this schedule. 25 Perritt Ultra MicroCap Fund Schedule of Investments April 30, 2014(Unaudited) Shares COMMON STOCKS – 87.72% Value Aerospace & Defense – 1.85% CPI Aerostructures, Inc.(a) $ Kratos Defense & Security Solutions, Inc.(a) Micronet Enertec Technologies, Inc.(a) Air Transport – 0.62% AeroCentury Corp.(a) Auto Parts & Equipment – 0.90% SORL Auto Parts, Inc.(a) Supreme Industries, Inc.(a) Biotechnology – 1.34% Columbia Laboratories, Inc.(a) Trinity Biotech plc – ADR Business Services – 9.63% Auxilio, Inc.(a) Datalink Corp.(a) DLH Holdings Corp.(a) Edgewater Technology, Inc.(a) Information Services Group, Inc.(a) Innodata Isogen, Inc.(a) Intrusion, Inc.(a) Newtek Business Services, Inc.(a) Professional Diversity Network, Inc.(a) Quadrant 4 Systems Corp.(a) RCM Technologies, Inc.(a) SmartPros Ltd.(d) Sysorex Global Holdings Corp.(a) Transcat, Inc.(a) USA Technologies, Inc.(a) WidePoint Corp.(a) Chemical & Related Products – 0.76% Flexible Solutions International, Inc.(a) TOR Minerals International, Inc.(a) Commercial Services & Supplies – 0.98% Empire Resources, Inc. General Finance Corp.(a) Communications Equipment – 0.14% ParkerVision, Inc.(a) Computers & Electronics – 3.41% ADDvantage Technologies Group, Inc.(a) Concurrent Computer Corporation CyberOptics Corp.(a) Dot Hill Systems Corp.(a) NAPCO Security Technologies, Inc.(a) Construction & Engineering – 2.77% Gencor Industries, Inc.(a) Hill International, Inc.(a) MFRI, Inc.(a) Willdan Group, Inc.(a) Consumer Products – Distributing – 1.17% FitLife Brands, Inc.(a) US Auto Parts Network, Inc.(a) The accompanying notes to financial statements are an integral part of this schedule. 26 Perritt Ultra MicroCap Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Consumer Products – Manufacturing – 2.78% Cherokee, Inc. $ Crown Crafts, Inc. Emerson Radio Corp.(a) Flexsteel Industries Vapor Corp.(a) Consumer Services – 1.35% Hudson Technologies, Inc.(a) Primo Water Corp.(a) Electronic Equipment & Instruments – 3.91% Allied Motion Technologies, Inc. Iteris, Inc.(a) LGL Group, Inc.(a) Magnetek, Inc.(a) Richardson Electronics Ltd. Ultralife Corp.(a) Wells-Gardner Electronics Corp.(a) Energy & Related Services – 3.43% Acorn Energy, Inc. Cal Dive International, Inc. (a) REX American Resources Corp.(a) TGC Industries, Inc.(a) Uranium Energy Corp.(a) Environmental Services – 1.29% Fuel Tech, Inc.(a) Versar, Inc.(a) Financial Services – 10.70% 1347 Property Insurance Holdings, Inc.(a)(d) AMREP Corp.(a) Atlas Financial Holdings, Inc.(a) Bank of Commerce Holdings First Internet Bancorp Hennessy Advisors, Inc. HopFed Bancorp, Inc. JTH Holding, Inc.(a) MicroFinancial, Inc. Pacific Premier Bancorp(a) U.S. Global Investors, Inc. – Class A United Insurance Holdings Corp Virginia Heritage Bank(a) Xenith Bankshares, Inc.(a) Food – 3.67% Crimson Wine Group Ltd.(a) Diversified Restaurant Holdings, Inc.(a) G. Willi-Food International Ltd.(a) Hot Mama’s Foods, Inc. (Acquired 1/28/2014, Cost $560,000)(a)(b) John B. Sanfilippo & Son, Inc.(a) Willamette Valley Vineyards, Inc.(a) Health Care Providers & Services – 0.56% Celsion Corporation(a) InfuSystem Holdings, Inc.(a) Insurance – 0.69% Kingstone Companies, Inc. The accompanying notes to financial statements are an integral part of this schedule. 27 Perritt Ultra MicroCap Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Leisure – 4.69% Century Casinos, Inc.(a) $ Digital Cinema Destinations Corp. – Class A(a) Full House Resorts, Inc.(a) Galaxy Gaming, Inc.(a) Gaming Partners International Corp. Nevada Gold & Casinos, Inc.(a) NTN Buzztime, Inc.(a) Reading International, Inc.(a) Medical Supplies & Services – 4.63% Addus Homecare Corp.(a) Allied Healthcare Products(a)(d) Birner Dental Management Services, Inc. Hooper Holmes, Inc.(a) Lakeland Industries, Inc.(a) Liberator Medical Holdings, Inc. MGC Diagnostics Corp.(a) Urologix, Inc.(a) Minerals & Resources – 0.38% Silvercrest Mines, Inc.(a) Motion Pictures – 0.67% Ballantyne Strong, Inc.(a) Oil & Gas – 4.33% American Eagle Energy Corp.(a) Deep Down, Inc.(a) Enservco Corp.(a) Hallador Energy Co. Pedevco Corp.(a) Vertex Energy, Inc.(a) Retail – 0.60% CafePress, Inc.(a) Semiconductor Related Products – 3.46% AXT, Inc.(a) Cascade Microtech, Inc.(a) DSP Group, Inc.(a) inTEST Corp.(a) On Track Innovations Ltd.(a) Sigma Designs, Inc.(a) Sparton Corporation(a) Software – 5.86% American Software, Inc. – Class A ARI Network Services, Inc.(a) Asure Software, Inc.(a) Bsquare Corp.(a) CIBER, Inc.(a) Cimatron Ltd.(a) Evolving Systems, Inc. GlobalSCAPE, Inc. iPass, Inc.(a) Speed Commerce, Inc.(a) Specialty Manufacturing – 8.08% Broadwind Energy, Inc.(a) CECO Environmental Corp. China Gerui Advanced Materials Group Ltd.(a) China Solar & Clean Energy Solutions, Inc. (Acquired 3/15/2005, 10/3/2005, and 3/5/2008, Cost $441,000)(a)(b) The accompanying notes to financial statements are an integral part of this schedule. 28 Perritt Ultra MicroCap Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Specialty Manufacturing (Continued) Core Molding Technologies, Inc.(a) $ CTI Industries Corp.(a)(d) Friedman Industries Hurco Companies, Inc. Kewaunee Scientific Corp. KVH Industries, Inc.(a) Manitex International, Inc.(a) Northern Technologies International Corp.(a) Orbit International Corp.(a)(d) Pioneer Power Solutions, Inc.(a) TechPrecision Corp.(a) Worldwide Energy & Manufacturing USA, Inc. (Acquired 1/26/2010, Cost $749,997)(a)(b)(c) — Worldwide Energy & Manufacturing USA, Inc.(a)(c) — Telecommunications – 1.46% Mobivity Holdings Corp. (Acquired 3/11/2014, Cost $660,000)(b)(c) Westell Technologies, Inc.(a) Transportation – 1.61% DHT Holdings, Inc. Euroseas Ltd.(a) Star Bulk Carriers Corp.(a) TOTAL COMMON STOCKS (Cost $98,632,695) $ REAL ESTATE INVESTMENT TRUST – 1.48% Bluerock Residental Growth Real Estate Investment Trust, Inc. $ Preferred Apartment Communities, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $2,124,988) $ Contracts WARRANTS – 0.04% Value Electronic Equipment & Instruments The LGL Group, Inc. Warrant Expiration: 8/6/2018, Exercise Price: $7.50(a) $ Food Hot Mama’s Foods, Inc. Warrant (Acquired 1/28/2014, Cost $0) Expiration: 1/28/2017, Exercise Price: $2.00(a)(b)(c) — Specialty Manufacturing Worldwide Energy & Manufacturing USA, Inc. Warrant (Acquired 1/26/2010, Cost $0) Expiration: 1/26/2015, Exercise Price: $5.65(a)(b)(c) — Telecommunications Mobivity Holdings Corp. Warrant Expiration: 03/11/2019, Exercise Price: $1.20(a)(b)(c) Oil & Gas American Standard Energy Corp. Warrant A (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $5.00(a)(b)(c) — The accompanying notes to financial statements are an integral part of this schedule. 29 Perritt Ultra MicroCap Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Contracts Value Oil & Gas (Continued) American Standard Energy Corp. Warrant B (Acquired 2/24/2011, Cost $0) Expiration: 2/1/2016, Exercise Price: $6.50(a)(b)(c) $ — TOTAL WARRANTS (Cost $346,104) $ Shares SHORT TERM Value INVESTMENTS – 10.68% Alpine Municipal Money Market Fund – Investor Class, 0.05%(e) $ STIT – Liquid Assets Portfolio – Institutional Class, 0.07%(e) Fidelity Institutional Money Market Funds – Prime Money Market Portfolio – Class I, 0.01%(e) TOTAL SHORT TERM INVESTMENTS (Cost $14,624,202) $ Total Investments (Cost $115,727,989) – 99.92% $ Other Assets in Excess of Liabilities – 0.08% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security. (b) Security was purchased exempt from registration in the U.S. pursuant to Rule 144A of the Securities Act of 1933 (the “Act”) or was acquired in a private placement, and, unless registered under the Act, may only be sold to “qualified institutional buyers” (as defined in the Act) or pursuant to another exemption from registration.See Note 7 of the Notes to Financial Statements.Of these securities, $846,552 or 0.62% of the Fund’s Net assets were deemed to be illiquid. (c) The price for this security was derived from an estimate of fair market value using methods approved by the Fund’s Board of Directors. These securities represent $990,000 or 0.72% of the Fund’s Net Assets.With the exception of Worldwide Energy & Manufacturing USA, Inc. (“WEMU”) and WEMU warrants, these securities were classified as Level 2 securities.WEMU and WEMU warrants were classified as Level 3 securities. (d) Affiliated issuer: See Note 11 of the Notes to Financial Statements. (e) Variable rate security the rate shown is the effective rate as of April 30, 2014. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). The accompanying notes to financial statements are an integral part of this schedule. 30 Perritt Low Priced Stock Fund Schedule of Investments April 30, 2014(Unaudited) Shares COMMON STOCKS – 86.93% Value Air Transport – 1.33% JetBlue Airways Corp.(a) $ Biotechnology – 2.57% Cambrex Corp.(a) Columbia Laboratories, Inc.(a) Cumberland Pharmaceuticals, Inc.(a) Building Materials – 1.13% PGT, Inc.(a) Business Services – 6.64% Graphic Packaging Holding Co.(a) Information Services Group, Inc.(a) Lionbridge Technologies, Inc.(a) Newtek Business Services, Inc.(a) RCM Technologies, Inc.(a) Steelcase, Inc. Sysorex Global Holdings Corp.(a) Chemical & Related Products – 2.88% Arabian American Development Co.(a) FutureFuel Corporation OMNOVA Solutions, Inc.(a) Commercial Banks – 1.44% Southcoast Financial Corp.(a) Commercial Services & Supplies – 0.59% ACCO Brands Corp.(a) Communications Equipment – 2.60% ClearOne, Inc.(a) Mitel Networks Corp.(a) Computers & Electronics – 3.95% ADDvantage Technologies Group, Inc.(a) Brocade Communications Systems, Inc.(a) Napco Security Technologies, Inc.(a) PC-Tel, Inc.(a) Construction & Engineering – 1.36% Gencor Industries, Inc.(a) Consumer Products – Distributing – 0.30% Consolidated Water Co., Inc. Consumer Products – Manufacturing – 2.96% Crown Crafts, Inc. Smith & Wesson Holding Corp.(a) Electronic Equipment & Instruments – 4.34% Allied Motion Technologies, Inc. Daktronics, Inc. Iteris, Inc.(a) Orbotech Ltd.(a) Energy & Related Services – 0.64% Renewable Energy Group, Inc.(a) Energy Equipment & Services – 1.43% Tsakos Energy Navigation Ltd. The accompanying notes to financial statements are an integral part of this schedule. 31 Perritt Low Priced Stock Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Financial Services – 3.53% Gain Capital Holdings, Inc. $ Janus Capital Group, Inc. Pzena Investment Management, Inc. Susquehanna Bancshares, Inc. Health Care Providers & Services – 2.66% BioTelemetry, Inc.(a) Select Medical Holdings Corp. Insurance – 1.31% Atlantic American Corp. CNO Financial Group, Inc. Leisure – 2.39% Century Casinos, Inc.(a) Monarch Casino & Resort, Inc.(a) Nautilus, Inc.(a) Penn National Gaming, Inc.(a) Reading International, Inc.(a) Medical Supplies & Services – 5.70% AMN Healthcare Services, Inc.(a) Hooper Holmes, Inc.(a) Merit Medical Systems, Inc.(a) MGC Diagnostics Corp.(a) Nordion, Inc.(a) PhotoMedex, Inc.(a) Symmetry Medical, Inc.(a) Minerals & Resources – 1.57% Sibanye Gold Ltd. – ADR Oil & Gas – 12.38% Bellatrix Exploration Ltd.(a) Callon Petroleum Co.(a) Enservco Corp.(a) Gran Tierra Energy, Inc.(a) Hercules Offshore, Inc.(a) Kodiak Oil & Gas Corp.(a) Penn Virginia Corp.(a) Star Gas Partners LP W&T Offshore, Inc. Warren Resources, Inc.(a) Retail – 1.84% 1-800-Flowers.com, Inc.(a) Stein Mart, Inc. Semiconductor Related Products – 9.04% Amkor Technology, Inc.(a) Cascade Microtech, Inc.(a) Entegris, Inc.(a) inTEST Corp.(a) Photronics, Inc.(a) Silicon Image, Inc.(a) Sparton Corp.(a) Vishay Intertechnology, Inc. Software – 1.41% American Software, Inc. The accompanying notes to financial statements are an integral part of this schedule. 32 Perritt Low Priced Stock Fund Schedule of Investments(Continued) April 30, 2014(Unaudited) Shares Value Specialty Manufacturing – 6.72% Arts-Way Manufacturing Co., Inc. $ CECO Environmental Corp. Core Molding Technologies, Inc.(a) Federal Signal Corp. Mueller Water Products, Inc. NN, Inc. Wabash National Corp.(a) Telecommunications – 2.82% Harmonic, Inc.(a) Inteliquent, Inc. RRSat Global Communications Network Ltd. Transportation – 1.40% Radiant Logistics, Inc.(a) TOTAL COMMON STOCKS (Cost $1,658,160) $ REAL ESTATE INVESTMENT TRUST – 2.70% Diamondrock Hospitality Co. $ Medical Properties Trust, Inc. TOTAL REAL ESTATE INVESTMENT TRUST (Cost $50,168) $ SHORT TERM INVESTMENTS – 7.08% Fidelity Institutional Money Markets Funds – Money Market Portfolio, 0.05%(b) $ TOTAL SHORT TERM INVESTMENTS (Cost $130,751) $ Total Investments (Cost $1,839,079) – 96.71% $ Other Assets in Excess of Liabilities – 3.29% TOTAL NET ASSETS – 100.00% $ Percentages are stated as a percent of net assets. ADRAmerican Depository Receipt (a) Non-income producing security. (b) Variable rate security whose rate shown is the effective rate as of April 30, 2014. The industry classifications listed above are in accordance with Global Industry Classification Standard (GICS®), which was developed by and/or is the exclusive property of MSCI, Inc. and Standard & Poor Financial Services LLC (“S&P”). The accompanying notes to financial statements are an integral part of this schedule. 33 Perritt Funds, Inc. Statements of Assets and Liabilities April 30, 2014 (Unaudited) Perritt MicroCap Perritt Ultra Perritt Low Opportunities Fund MicroCap Fund Priced Stock Fund Assets: Investments at value Unaffiliated issuers $ $ $ Affiliated issuers — Cash — — 36 Due from Advisor — — Receivable for investments sold — Receivable for fund shares issued Dividends and interest receivable Prepaid expenses Total Assets Liabilities: Payable for investments purchased — Payable for fund shares purchased — Payable to Officers & Directors — Payable to Advisor — Accrued expenses & other liabilities Total Liabilities Net Assets $ $ $ Net Assets Consist of: Capital Stock $ $ $ Accumulated net investment loss ) ) ) Accumulated undistributed net realized gain/(loss) on investments sold ) Net unrealized appreciation/ (depreciation) on investments ) Total Net Assets $ $ $ Capital Stock, $0.0001 par value Authorized Outstanding Net Assets $ $ $ Net asset value and offering price per share $ $ $ Cost of Investments Unaffiliated issuers $ $ $ Affiliated issuers — The accompanying notes to financial statements are an integral part of these statements. 34 Perritt Funds, Inc. Statements of Operations For the Six Months Ended April 30, 2014 (Unaudited) Perritt MicroCap Perritt Ultra Perritt Low Opportunities Fund MicroCap Fund Priced Stock Fund Investment Income: Dividend Income Unaffiliated issuers $ $ $ Affiliated issuers — — Less: Foreign taxes withheld and issuance fees — — ) Interest income 14 Total investment income Expenses: Investment advisory fee Shareholder servicing Administration fee 64 Fund accounting expenses Officer & directors’ fees & expenses — Federal & state registration fees Printing & mailing fees Professional fees Custodian fees Other expense Total expenses Less reimbursement/waiver — — ) Total expenses net of reimbursement/waiver Net investment loss ) ) ) Realized and Unrealized Gain on Investments: Net realized gain/(loss) on investments from sales of: Unaffiliated issuers ) Affiliated issuers — ) — Change in unrealized appreciation/ (depreciation) on investments ) Net realized and unrealized gain/(loss) on investments ) Net increase/(decrease) in net assets resulting from operations $ $ $ ) The accompanying notes to financial statements are an integral part of these statements. 35 Perritt Funds, Inc. Statements of Assets and Liabilities Perritt Low Perritt MicroCap Perritt Ultra Priced Stock Opportunities Fund MicroCap Fund Fund For the Period For the For the February 28, Six Months For the Six Months For the Ended Year Ended Ended Year Ended through April 30, October 31, April 30, October 31, April 30, (Unaudited) (Unaudited) (Unaudited) Operations: Net investment loss $ ) $ ) $ ) $ ) $ ) Net realized gain/(loss) on investments ) Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) Dividends and Distributions to Shareholders: Net investment income — ) — — — Net realized gains ) — ) — — Total dividends and distributions ) ) ) — — Capital Share Transactions: Proceeds from shares issued Reinvestment of distributions — — Cost of shares redeemed ) — Redemption fees — Net increase in net assets from capital share transactions Total Increase in Net Assets Net Assets Beginning of the period — End of the period $ Accumulated undistributed net investment loss $ ) $ ) $ ) $ ) $ ) Capital Share Transactions: Shares sold Shares issued on reinvestment of distributions — — Shares redeemed ) — Net increase from capital share transactions The accompanying notes to financial statements are an integral part of these statements. 36 Perritt MicroCap Opportunities Fund Financial Highlights For a Fund share outstanding throughout the period For the Period Ended April 30, For the Years Ended October 31, (Unaudited) Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment income/(loss)2 ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less dividends and distributions: Distributions from net realized gains ) ) — Total dividends and distributions ) ) — Redemption fees2,3 — Net asset value, end of period $ Total return1 %5 % % %) % % Supplemental data and ratios: Net assets, end of period (in thousands) $ Ratio of net expenses to average net assets %4 % Ratio of net investment loss to average net assets %)4 %) % %) %) %) Portfolio turnover rate %5 % 1 Total return reflects reinvested dividends but does not reflect the impact of taxes. 2 Net Investment income/(loss) and redemption fees per share has been calculated based on average shares outstanding during the period. 3 Amount is less than $0.01 per share. 4 Annualized. 5 Not Annualized. The accompanying notes to financial statements are an integral part of this schedule. 37 PerrittUltraMicroCap Fund Financial Highlights For a Fund share outstanding throughout the period For the Period Ended April 30, For the Years Ended October 31, (Unaudited) Net asset value, beginning of period $ Income/(loss) from investment operations: Net investment loss2 ) Net realized and unrealized gain/(loss) on investments ) Total from investment operations ) Less dividends and distributions: Distributions from net realized gains ) — Total dividends and distributions ) — Redemption fees2 —
